ORDER
This matter came before this court on October 4, 1993, pursuant to an order requiring both parties to appear and show cause why the plaintiffs appeal should not be summarily decided.
The plaintiff appeals from a Superior Court order granting defendant Chrysler First Financial Services Corporation’s motion for summary judgment. The plaintiff contends that there are issues of fact that preclude this case from being disposed of by way of a summary judgment. This court will uphold a summary judgment when our examination of the pleadings, affidavits and other discovery material, viewed in the light most favorable to the non-moving party, reveals no genuine issue of material fact. Salisbury v. Stone, 518 A.2d 1355, 1358 (R.I.1986). We are convinced there remains no genuine issue of fact to be found in the instant case. The record reflects that Chrysler First Financial Services Corporation paid the city of Providence the funds to redeem the real estate properly according to G.L.1956 (1988 Reenactment) § 44-9-21. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown.
The plaintiffs appeal is therefore denied and dismissed and the judgment appealed from is affirmed.
FAY, C.J., did not participate.